Citation Nr: 0947622	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
psychiatric disorder, paranoid schizophrenia, schizophrenia 
and obsessive-compulsive disorder (psychiatric disability).  


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Claims 
Agent


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1983 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, granting service connection for a 
psychiatric disorder and assigning a 50 percent disability 
rating, effective June 5, 1997.  

The Board notes that the Veteran's claim has been styled as a 
claim for an earlier effective date.  However, reviewing the 
record, it is clear that the Veteran filed a notice of 
disagreement in August 2006 in response to the February 2006 
rating decision that granted service connection and assigned 
a 50 percent disability rating, effective as of June 5, 1997.  
Therefore, the Veteran's claim should be treated as a claim 
for an increased initial disability rating, rather than one 
of an earlier effective date.  The issue has been rephrased 
on the first page of this decision.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, since 
the effective date of service connection, he has had 
recurrent hallucinations, severe social impairment, and has 
been unemployable due to his psychiatric disability.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
of 100 percent for a service-connected psychiatric disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9203 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Thus, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.  

The record contains a VA psychiatric report from February 
1997.  According to this record, the Veteran was complaining 
of sadness and anxiety since a few months earlier.  He was 
noted to be coherent and logical, with no hallucinations or 
suicidal or homicidal ideations.  A May 1997 private 
psychiatric evaluation prepared by a physician with the 
initials H.H.C. assigned a Global Assessment of Functioning 
(GAF) score of 65.  However, the report notes that the 
Veteran displayed problems in social interactions, his 
judgment and insight were inadequate, and he was known to 
have some occasions of suicidal ideas.  

The record contains a Social Security Administration (SSA) 
decision from May 1999.  According to the report, the medical 
evidence established that the Veteran had a psychotic 
disorder and a paranoid personality disorder.  The evidence 
shows that the disorder resulted in marked restriction of 
daily activities, marked difficulties in maintaining social 
functioning, frequent deficiencies of concentration, and 
continual episodes of deterioration and decompensation in 
work and work like settings.  The SSA concluded that the 
Veteran had a "severe" impairment that resulted in marked 
restrictions on his capacity to perform basic work-related 
activities.  

A copy of a private psychiatric examination prepared by a 
physician with the initials A.R.D and dated February 2000 has 
also been incorporated into the record.  According to this 
evidence, the Veteran reported a fear of hepatitis.  He also 
reported hearing voices and seeing things.  

The Veteran was afforded a VA psychiatric examination in June 
2001.  The Veteran was found to be clean, adequately dressed 
and properly groomed at the time of the examination.  He was 
also noted to be alert and oriented in all sphere.  The 
examiner concluded that the Veteran's concentration and 
attention were good, but his mood was anxious and his affect 
was constricted.  His speech was clear and coherent as well.  
The Veteran's memory and impulse control were found to be 
good and his judgment and insight were fair.  There was no 
evidence of hallucinations or homicidal or suicidal 
ideations.  The examiner diagnosed the Veteran with mild 
dysthymia and mild mixed personality disorder with compulsive 
and borderline personality features.  A GAF score of 75 was 
assigned.  

An October 2001 letter from a VA physician notes that the 
Veteran suffered from hepatitis B during his military 
service, and since then, he has been constantly preoccupied 
with the possible consequences of this.  Upon review of the 
Veteran's medical records, this VA physician diagnosed the 
Veteran with schizophrenia, paranoid type, manifested by 
delusions of reference, persecution, and contamination by 
hepatitis B.  The letter also notes symptoms of 
hallucinations, social and occupational dysfunction, 
disorganized speech, a flat or inappropriate affect, and a 
suspicious attitude.  This VA physician assigned a GAF score 
of 30, which is representative of behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).

The record also contains a private psychiatric evaluation 
dated March 2003 and prepared by a psychiatrist with the 
initials POPT.  At the time of the examination, the Veteran 
reported difficulty sleeping.  He also described being 
anxious and not wanting to go out or be with people.  He also 
reported feeling depressed and not wanting to do anything.  
The examiner noted that the Veteran was a single father of 
two.  The Veteran reported hearing voices, and the examiner 
noted that the Veteran appeared anxious and preoccupied.  
However, he was found to be logical and coherent with no 
obsessions or compulsions.  The Veteran referred to homicidal 
and suicidal ideations and it was noted that he seemed 
disoriented to time.  The psychiatrist concluded that the 
Veteran's knowledge and judgment were no "adequately 
conserved" and opined that he was not capable of managing 
his financial affairs; the diagnosis was chronic 
schizophrenia, paranoid type.  

VA has also obtained numerous records of VA psychiatric 
treatment from the VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  According to an August 2002 psychiatric 
progress note, the Veteran's judgment was good and his memory 
was intact.  He was noted to be fully oriented in all 
spheres, but his insight was described as poor.  The Veteran 
denied any recent perceptual abnormalities or suicidal or 
homicidal ideations.  A GAF score of 45 was assigned, which 
is illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning.  An April 2003 record notes that the Veteran was 
isolated with poor social functioning, but a GAF score of 60 
was assigned at this time.  This score is representative of 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The Veteran again denied any perceptual abnormalities or 
suicidal and homicidal ideations upon treatment in July 2003.  
A November 2005 treatment record indicates that the Veteran 
was, from a psychiatric point of view, stable on the current 
psychotropic regimen he was using.  A GAF score of 65 was 
assigned at this time, which is illustrative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

The Veteran was afforded an additional VA examination on May 
31, 2007.  The Veteran reported being socially withdrawn.  He 
also reported having severe trouble sleeping and he indicated 
that he felt somebody was following him.  The Veteran 
indicated that all of these symptoms began "a long time 
ago."  The psychiatrist concluded that the Veteran's speech 
was spontaneous and his attitude cooperative.  His affect was 
found to be constricted and his mood dysphoric.  The examiner 
concluded that the Veteran was able to maintain minimal 
personal hygiene, but it was noted that he had a strong body 
odor.  He was found to be oriented in all spheres.  However, 
the Veteran was found to have persistent persecutory and 
paranoid delusions.  A GAF score of 50 was assigned and the 
examiner concluded that the Veteran suffered from chronic 
paranoid type schizophrenia that resulted in total 
occupational and social impairment.  

Analysis 

The Veteran contends that he is entitled to an initial 
disability rating of 100 percent for his service-connected 
psychiatric disorder as of the date of his original claim for 
service connection, which was received by VA on June 5, 1997.  
Upon review of the evidence of record, the Board finds that 
the evidence of record is at least in equipoise.  As such, 
affording the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to an initial 100 
percent disability rating.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For historical purposes, the Veteran was granted service 
connection for a psychiatric disorder in a February 2006 
rating decision.  A disability rating of 50 percent was 
assigned, effective as of June 5, 1997.  The Veteran 
disagreed with this decision, and in a June 2007 rating 
decision, the Veteran's disability rating was increased to 
100 percent, effective as of May 31, 2007 - the date in which 
the Veteran was afforded a VA psychiatric examination that 
found him to be totally impaired occupationally and socially.  

The Veteran's disability is currently rated under Diagnostic 
Code 9203 for schizophrenia, paranoid type.  This is rated 
per the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130.  Under the General Rating Formula for 
Mental Disorders, a 50 percent rating is warranted if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behaviour; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

According to a May 1997 private psychiatric evaluation, the 
Veteran had problems in social interaction with occasional 
suicidal ideas.  Subsequently, in a May 1999 decision, SSA 
found the Veteran to be disabled because of his psychiatric 
disorder, concluding that he had marked difficulties in 
maintaining social function and his ability to perform basic 
work-related activities.  It was noted that the Veteran had 
not engaged in substantial gainful employment since November 
22, 1997.  While SSA findings are not binding or controlling 
on VA, SSA's factual determinations are probative evidence.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  A 
February 2000 private psychiatric examination also noted that 
the Veteran was suffering from auditory and visual 
hallucinations.  

The record also contains an October 2001 letter provided by a 
VA physician.  According to the letter, the Veteran had 
social and occupational dysfunction with a difficulty in 
establishing relationships.  The physician also assigned a 
GAF score of 30 and opined that the Veteran was unable to 
function in almost all areas.  The physician concluded that 
the Veteran's psychiatric disorder was manifested by, among 
other symptoms, hallucinations and social and occupational 
dysfunction.  A private psychiatric evaluation from May 2003 
also noted that the Veteran referenced suicidal and homicidal 
ideations, and, that he was disoriented to time.  

VA outpatient treatment records demonstrate that the 
Veteran's psychiatric condition has continued to fluctuate in 
its severity.  Records from July 2003 through November 2005 
assigned GAF scores ranging between 45 and 65.  When the 
Veteran was assigned a GAF score of 65 in November 2005 it 
was noted that the Veteran was currently on a psychotropic 
regimen that seemed to be stabilizing his psychiatric 
condition.  However, it is clear from the subsequent May 2007 
VA examination that this stabilization was only temporary, as 
the Veteran was found to have total occupational and social 
impairment at this time.  

Having considered the above evidence, the Board finds that 
the Veteran's overall disability picture most closely 
approximates a 100 percent rating since June 5, 1997.  While 
the Veteran's symptoms have fluctuated throughout the appeals 
period, the evidence demonstrates that the Veteran has 
continued to suffer from psychotic symptoms and recurring 
hallucinations.  Even though the Veteran was found to have a 
GAF score of 75 during his June 2001 VA examination, the 
evidence demonstrates that just 5 months later in October 
2001 he was noted to have a GAF score of 30 and to be 
suffering from hallucinations.  Despite the evidence of 
periodic improvement of the Veteran's symptomatology, he was 
repeatedly found to be unemployable in 1999 by the SSA, in 
October 2001 and again in May 2007.  As such, it is clear 
that the Veteran suffers from total occupational and social 
impairment due to his relapsing periods of psychotic episodes 
and hallucinations.  

Having afforded the Veteran the full benefit of the doubt, 
the Board finds that the Veteran is entitled to an initial 
disability rating of 100 percent for his service-connected 
psychiatric disability.  See 38 U.S.C. § 5107(b).  The 
Veteran's claim is therefore granted.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial disability rating of 100 
percent for psychiatric disorder, paranoid schizophrenia, 
schizophrenia and obsessive-compulsive disorder, effective 
June 5, 1997, is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


